DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 09/22/2021. Claims 1-11 are cancelled. Claims 30-32 are new. Claims 12-32 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. On pg 7 of their Remarks, Applicant asserts that by giving two specific examples of determining seal pressure based on seal pressure from two specific plate widths and two specific contour plots created for those two specific plate widths, one of ordinary skill in the art would understand how to make contour plots for other, undisclosed, plate widths, and be able to determine seal pressure from those contour plots. Examiner respectfully disagrees.
Applicant has not disclosed how they developed their contour plots based on the plate widths, so it is not reasonable for one of ordinary skill in the art to make those plots for plates of widths different than those disclosed.
Furthermore, the Examiner now realizes “width” has other written description issues as defined within claim 12. The original disclosure appears to only support a width across the “sealing plate.”  The term “surface” only appears once in the original disclosure and it is not defined in relation to the sealing plate.  Moreover, the sealing plates 112 and 122 appear have a discontinuation in the center thereof where electrodes 114 and 124 are positioned.  Therefore, the .

Claim Objections
Claim 13 objected to because of the following informalities:  “seal” in line 1 should be rewritten as “sealing” to maintain consistent terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 positively recites a processor configurable to 
Furthermore, “width” has other written description issues as defined within claims 12 and 30. The original disclosure appears to only support a width across the “sealing plate.”  The term “surface” only appears once in the original disclosure and it is not defined in relation to the sealing plate.  Moreover, the sealing plates 112 and 122 appear have a discontinuation in the center thereof where electrodes 114 and 124 are positioned.  Therefore, the BRI of “sealing surface” as claimed would encompass the portions of the sealing plates on either side of the electrode.  The original disclosure also only includes 6 instances of the term width (4 in the detailed description and 2 in the Figures) and all are solely related to the width of the seal plate, not the BRI of the width of the sealing surface as defined above.
Claims 13-29 are rejected for depending on claim 12 and claims 31-32 are rejected for depending on claim 30.
Furthermore, claim 28 positively recites the processor is configurable to run an algorithm to determine the seal pressure based upon the width and the output. While Applicant’s originally 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, line 1, the limitation “the at least one sensor” lacks proper antecedent basis.  The sensor is first recited at lines 5-7 of claim 12.  That limitation recites at least one of the jaw members includes a sensor.  The language of this limitation appears to suggest that the same sensor can be connected to both jaws, but does not clearly recite the possibility of more than one sensor as recited in claim 25.
Claims 26-28 - at line 2 of each claim “associated with the processor” renders the claim indefinite.  The original disclosure does not utilize this terminology, nor does it define the scope of the association.  Is the association circuitry within the processor, a relationship via nontransitory CRM or transitory signals, or some other connection or relationship?  The original 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 positively recites the plurality of known widths includes a known width of about 0.083 inches and claim 32 positively recites the plurality of known widths includes a known width of about 0.029 inches. However, claim 30, which claims 31 and 32 depend from, already states in paragraph 2 the width is a known width of a plurality of known widths about 0.083 inches or about 0.029 inches. Therefore, claims 31 and 32 fail to limit claim 30 by restating the known widths already stated in claim 30.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-32 would be allowable if rewritten or amended to overcome the claim objections and rejection(s) under 35 U.S.C. 112(a, b, and d) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 12 and 30 positively recite a processor configured to determine a seal pressure based upon an output from a sensor and a width of a sealing surface extending transversely across sealing jaws.
US 20080009860 A1 to Odom (cited by Applicant) teaches adjusting a jaw pressure based on a sensor output (such as impedance) [0044, 0046].
Furthermore, there are references that acknowledge a relationship between the width of a sealing surface of jaws and applied pressure, such as US 20090248022 A1 to Falkenstein [0310-0311], and US 20030018332 A1 to Schmaltz [0049-0050].
However, there is no prior art that discloses an electrosurgical system comprising a processor configured to determine a seal pressure from a width of a sealing surface of jaws, let alone a processor configured to determine a seal pressure from a sensor output and a width of a sealing surface of the jaws.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791